Citation Nr: 0705903	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  06-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for bilateral 
peripheral vascular disease (PVD), to include as secondary to 
a service-connected left foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for PVD.

The veteran testified at a Travel Board hearing in June 2006.  
A transcript of the hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  In a rating decision issued October 1992, the RO denied 
the veteran's claim for service connection for PVD, to 
include as secondary to a service-connected left foot 
condition.

2.  Evidence regarding the veteran's PVD, submitted 
subsequent to the October 1992 decision, is either cumulative 
or redundant, or does not relate to an unestablished fact 
necessary to substantiate his claim.


CONCLUSIONS OF LAW

1.  The RO's October 1992 decision is final as to the claim 
of service connection for PVD, to include as secondary to a 
service-connected left foot condition.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2006).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PVD, to include as secondary to a 
service-connected left foot condition, has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in letters dated October 2003 and March 2004, 
prior to the initial decision on the claim in May 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

In compliance with the first content requirement, the notice 
letters informed the veteran of both the evidence needed to 
reopen his claim of service connection for PVD and the 
evidence needed to establish the underlying service 
connection claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006) (holding notice as to both issues necessary).  In 
regard to reopening his claim, the veteran was instructed 
that "new and material" evidence must be submitted showing 
that his PVD was either incurred in or aggravated by his 
military service.  See id. at 9-10 (VA must look at the bases 
for the denial in the prior decision and respond with notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  While the letters did not explicitly 
address the veteran's secondary service connection claim in 
the context of his request to reopen, they did refer to the 
October 1992 rating decision and thereby notified the veteran 
to look to the bases for the previous denial to determine 
what evidence would be new and material to reopen his claim.  
The original rating decision explicitly based it denial on 
the absence of evidence establishing an etiological 
relationship between the veterans's PVD and his military 
service or his service-connected left foot condition.

The letters informed the veteran that "new" evidence is 
evidence not previously considered or evidence that is not 
merely cumulative, while "material" evidence is evidence 
relevant to the issue of service connection.  Although the 
letters did not provide the specific regulatory definition of 
"material," which requires that such evidence "relate[] to 
an unestablished fact necessary to substantiate the claim," 
38 C.F.R. § 3.156(a), the veteran was informed that in his 
case, he must submit evidence of either in-service incurrence 
or aggravation or a nexus relationship with a service-
connected condition.  Therefore, the letters' failure to 
include the exact regulatory language did not prejudice the 
veteran.  Cf. Kent, 20 Vet. App. at 14-15 (finding compliant 
a notice letter which conveyed the "essence of what would be 
material evidence...").

In regard to substantiating the underlying service connection 
claim, the letters informed the veteran that the evidence 
must show three things: (1) an injury in military service or 
a disease that began in or was made worse during military 
service or an event in service causing injury or disease; (2) 
a current physical or mental disability; and (3) a 
relationship between the current disability and an injury, 
disease, or event in service.  Similar to his request to 
reopen, the letters did not tell the veteran what the 
evidence must show to substantiate service connection on a 
secondary basis as detailed in 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board, 
again, finds that the veteran has not been prejudiced by this 
omission.

In this regard, the veteran, in his August 2003 request to 
reopen, wrote that his PVD was "due to" or made worse by 
his service-connected left foot condition.  The language of 
his request indicates he was aware of the need to show a 
causal relationship between his PVD and a service-connected 
disability.  See Mayfield v. Nicholson, 19 Vet. App. 102, 121 
(2005) (holding actual knowledge by the veteran cures defect 
in notice), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board also notes that the veteran was provided 
with the specific regulatory requirements for secondary 
service connection in the January 2006 Statement of the Case 
(SOC), which readjudicated his request to reopen his claim.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the findings of the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), which addressed the requirements 
for establishing secondary service connection based upon 
aggravation of the nonservice-connected disorder.  See Claims 
Based on Aggravation of a Nonservice-Connected Disability, 71 
Fed. Reg. 52,744 (Sept. 7, 2006).  As the record indicates 
that the veteran was aware that service connection could be 
established on a secondary basis by showing aggravation, a 
remand at his point to notify him of the amended regulation 
would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (holding that remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken advantage of those 
opportunities.  Viewed in such context, the deficiencies of 
the October 2003 and March 2004 notice letters did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield, 19 Vet. App. at 115-16.  The veteran has had a 
"meaningful opportunity to participate effectively," and 
the Board finds that the present adjudication of the appeal 
will not result in any prejudice to the veteran.  Id. at 120-
21.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit new and 
material evidence, such as medical records or opinions, 
showing the in-service incurrence or aggravation of his PVD, 
or a relationship with his service-connected left foot 
condition; and sufficient identifying information about 
records the veteran believes are relevant to his claim, 
including VA and private medical treatment records, so that 
VA can obtain them.
 
Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain relevant 
federal records, including service records, VA treatment 
records, and records from other federal agencies; that VA 
would assist him in getting any records, including medical 
records, employment records, or non-federal governmental 
records, which the veteran told VA about; and that it would 
help him obtain private treatment records if he filled out 
certain Release of Information forms that would authorize the 
RO to assist him in this regard, and the RO provided him with 
the forms.

Finally, the fourth content requirement has been met.  In the 
March 2004 notice letter, the RO instructed the veteran to 
provide "any" evidence in his possession supportive of his 
claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all of the requirements is 
harmless error.  Mayfield, 19 Vet. App. at 115.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claim to reopen and the underlying claim for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Concerning this, as 
the Board has concluded below that no new and material 
evidence has been submitted to reopen the veteran's service 
connection claim for PVD, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical and personnel records, VA medical 
records, and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  As noted in the introduction to this decision, the 
veteran was afforded a hearing before the Board in June 2006, 
and a transcript of his testimony from that hearing is in the 
file and has been reviewed.  VA is not obligated to provide 
medical examinations in the context of a claim to reopen 
unless new and material evidence has been presented.  
38 C.F.R. § 3.159(c)(4).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

In this case, the veteran is appealing the RO's May 2004 
decision that denied his request to reopen his service 
connection claim for PVD.  The last "final" denial of the 
claim that took place prior to May 2004 was in October 1992; 
the RO issued a rating decision which denied service 
connection for PVD due to the absence of medical evidence 
showing an etiological link with either the veteran's 
military service or with his service-connected left foot 
disorder.  The veteran did not file a notice of disagreement 
(NOD) with that decision, and it became final pursuant to 
38 U.S.C.A. § 7105(c).  Accordingly, the Board must determine 
whether the veteran has submitted any new and material 
evidence, probative of a nexus relationship, since October 
1992 that would allow the reopening of his claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record associated with the claims folder 
subsequent to the October 1992 rating decision consists of VA 
Medical Center (VAMC) records, dated July 1998 to December 
2005; private medical records from the Fallon Clinic, dated 
May 1998 to December 2005; private medical records from Saint 
Vincent Hospital, dated May 2003 to November 2004; written 
statements from the veteran, dated June 2001 to April 2006; 
and the transcript of the veteran's testimony before the 
Board in June 2006.  The VAMC and private treatment records 
diagnose the veteran with PVD and describe ongoing and 
current treatment, but do not provide opinions regarding 
causation or aggravation in relation to his military service 
or his service-connected left foot disorder.  In fact, some 
of the VAMC records, including those dated October and 
November 2003, and February 2004, question whether the 
veteran's symptoms are even of vascular origin as opposed to 
post-service neurologic impairment.  The diagnosis and 
treatment of PVD was already established prior to the October 
1992 rating decision, as noted in VAMC records dated July 
1987 and acknowledged by the RO.  Therefore, the Board finds 
the private and VA medical records submitted subsequent to 
the original rating decision to be cumulative and redundant 
of records previously submitted, and otherwise not material 
to establishing the required nexus relationship.
 
The veteran's multiple written statements and June 2006 
testimony are also cumulative and redundant of evidence 
submitted prior to the October 1992 rating decision.  The 
veteran has consistently testified that he suffered an in-
service injury to his left foot in a paratrooping accident, 
and was subsequently service-connected for a left foot 
disorder after discharge.  He has contended that his PVD 
either began in service, or was caused or aggravated by his 
service-connected disorder, explaining that from the time of 
his in-service injury to the present, he has experienced 
worsening pain and cramping in his legs.  Service medical 
records and VAMC records beginning in March 1953, which were 
associated with the claims folder prior to October 1992, 
establish the veteran's in-service injury, subsequent leg 
cramps and pains, and eventual service connection for a left 
foot disorder, and were explicitly considered by the RO in 
its original decision.  While the medical records do not 
address the etiology of the veteran's PVD, the veteran, as a 
lay person, is not competent to make medical opinions as to 
diagnosis or causation, and his contentions of a nexus 
relationship cannot be considered credible, material 
evidence.  See Justus, 3 Vet. App. at 513 (holding 
credibility of newly presented evidence is to be presumed 
unless the evidence is beyond the competence of the witness).  
Accordingly, the Board finds that the veteran's statements 
and testimony provided after the October 1992 rating decision 
to be cumulative and redundant of evidence previously 
submitted, and to lack the necessary credibility to 
constitute material evidence of an etiological relationship 
with service or a service-connected disability.  As evidence 
that is both new and material has not been provided, the 
veteran's request to reopen his claim of service connection 
for PVD, to include as secondary to a service-connected left 
foot condition, must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of service connection for bilateral 
peripheral vascular disease, to include as secondary to a 
service-connected left foot condition, is not reopened and 
remains denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


